Case 5:18-md-02834-BLF Document 507-2 Filed 08/26/19 Page 1 of 2




                EXHIBIT 1
          Case 5:18-md-02834-BLF Document 507-2 Filed 08/26/19 Page 2 of 2




                                          August 16, 2019
J. DAVID HADDEN                                                                   EMAIL DHADDEN@FENWICK.COM
                                                                                   Direct Dial +1 (650) 335-7684




VIA EMAIL (MASHERMAN@STUBBSALDERTON.COM)

Michael A. Sherman
Stubbs Alderton & Markiles
15260 Ventura Boulevard, 20th Floor
Sherman Oaks, California 91403

          Re:     In re PersonalWeb Technologies, LLC et al. Patent Litigation,
                  Nos. 18-md-02834 (N.D. Cal.)

Dear Michael:

         I write on behalf of Amazon.com, Inc. and Amazon Web Services, Inc. (collectively,
“Amazon”), and Twitch Interactive, Inc. (“Twitch”). The Court’s August 16, 2019 Claim
Construction Order (Dkt. 485)—in particular the Court’s constructions of the “authorization”
terms and the “part” and “part value” terms—makes clear that PersonalWeb has no viable
infringement claim against either Amazon or Twitch. See MarcTec, LLC v. Johnson & Johnson,
664 F.3d 907, 919 (Fed. Cir. 2012) (plaintiff’s “decision to continue the litigation after claim
construction further supports the district court’s finding that this is an exceptional case”); Taurus
IP, LLC v. Daimlerchrysler Corp., 559 F. Supp. 2d 947, 968 (W.D. Wisc. 2008) (plaintiff’s
“decision to proceed in the face of [the] court’s constructions prolong[s] . . . litigation in bad
faith”).

        Please confirm that PersonalWeb will immediately dismiss all claims against Amazon
and Twitch with prejudice. If not, we will seek all available sanctions, including under Rule 11,
against both PersonalWeb and your firm.

                                               Sincerely,

                                               FENWICK & WEST LLP




                                               J. David Hadden

JDH:icc
